Electronically Filed
                                                          Supreme Court
                                                          SCWC-10-0000253
                                                          21-DEC-2011
                                                          07:48 AM



                            SCWC-10-0000253

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I ,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                          EMILIO SORIA,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (ICA NO. CAAP NO. XX-XXXXXXX; CASE NO. 1DTA-10-05767)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna JJ.)

          Petitioner/Defendant-Appellant Emilio Soria’s
application for writ of certiorari, filed on November 15, 2011,
is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, December 21, 2011.
Timothy MacMaster for             /s/ Mark E. Recktenwald
petitioner/defendant-
                                  /s/ Paula A. Nakayama
appellant on the
application                       /s/ Simeon R. Acoba, Jr.
                                  /s/ James E. Duffy, Jr.
                                  /s/ Sabrina S. McKenna